 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGregory's Inc. and Local 17, Hotel, Motel, Restau-rant, Bar and Club Employees Union, AFL-CIO.Case 18-CA-5716May 30, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn January 26, 1979, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand arguments in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Gregory's Inc., its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withdraw recognition from, orfail and refuse to bargain in good faith with Lo-cal 17, Hotel, Motel, Restaurant, Bar and ClubEmployees Union, AFL-CIO, while that Unionis lawfully entitled to recognition as the bargain-.ilg representative of the following appropriatebargaining unit of our employees:All employees employed by Gregory's Inc. atits Minneapolis, Minnesota, facility, includingcooks, waiters, waitresses, captains, busboys,busgirls, hostesses, checkroom employees,cashiers, food checkers and dining room andservice employees, but excluding office cleri-cals, managerial employees, guards and super-visors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the right to self-organization, toform labor organizations, to join or assist theabove-named or any other labor organization, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, and to refrainfrom any or all such activities.WE WILL, upon request, bargain collectivelywith the aforesaid Union as the exclusive repre-sentative of the employees in the appropriateunit, and, if an understanding is reached, em-body such understanding in a signed contract.GREGORY'S INC.DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thiscase was heard on June 14, 1978, in Minneapolis, Minne-sota, pursuant to a charge duly filed and served,' and acomplaint issued on April 24, 1978. The complaint presentsquestions as to whether Respondent violated Section 8(a)(l)and (5) of the National Labor Relations Act, as amended.In its answer, duly filed, Respofident conceded certain factswith respect to its business operations, but it denied all alle-gations that it had committed any unfair labor practices.At the hearing, all parties were represented. All weregiven full opportunity to examine and cross-examine wit-nesses, and to file briefs. A motion to dismiss, made byRespondent at the close of the hearing, is disposed of asappears hereinafter in this Decision. The parties waivedoral argument. On July 18, 1978, briefs were submitted bythe General Counsel and Respondent.Upon the entire record in the case, including the briefs ofthe counsel, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Minnesota corporation, maintains its prin-cipal office and place of business in Minneapolis, Minne-sota, where it is engaged in the operation of a large restau-rant where it sells food and beverages. During the last fullyear period prior to issuance of the complaint, Respondenthad a gross revenue from its restaurant operations in excessof $500,000. During that same period, Respondent pur-chased supplies valued in excess of $50,000, of whichamount goods End materials valued in excess of $50,000were either transported and delivered to its facility in Min-neapolis directly from points outside the State of Minne-I The charge was filed on February 22. 1978.242 NLRB No. 104644 GREGORY'S INC.sota, or were transported and delivered to said facility fromother enterprises in the State of Minnesota, each of whichhad received such goods and materials directly from pointslocated outside the State of Minnesota. Upon the foregoingfacts, Respondent concedes, and it is now found, that Greg-ory's Inc., is engaged in commerce within the meaning ofSection 2(2), (6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDLocal 17, Hotel, Motel, Restaurant, Bar and Club Em-ployees Union, AFL-CIO, herein Local 17, or Union, is alabor organization within the meaning of Section 2(5) of theAct.11. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsRespondent and Local 17, or its predecessor organiza-tions,' have had bargaining relations extending back to thefall of 1963 when Harriet Long, who was then president ofRespondent, signed the first collective-bargaining agree-ment. At that time Respondent was known as RanchHouse, In September 1976 the corporate title was changedto the name which appears in the caption of this case. Inabout 1970, Long's son. Gregory, became active in themanagement of the restaurant and in July 1977 he becamepresident of Respondent. His mother remained on theboard as vice-president and consultant. Although there isnow at least one other stockholder in the corporation, Har-riet and Gregory Long hold a majority and controlling in-terest in the business.Respondent concedes that from 1963 and until Septem-ber 30, 1974, it had collective-bargaining relations with Lo-cal 17. Its contracts in those years were negotiated orginallyby an employers' trade association made up of restaurantowners and on-sale liquor dealers in Minneapolis and Hen-nepin County (herein Association). Gregory's was not amember of the latter organization. However, in each in-stance, and until 1974, after negotiations for a new contractwere completed by the Association, Respondent veryshortly thereafter signed the agreement which the Unionand the employer group had reached. Respondent contendsthat after September 30, 1974, when the last signed agree-ment with the Union expired, it had no further contractwith Local 17. The General Counsel, however, contendsthat subsequent to the latter date Respondent adopted andabided by all provisions in the 1974 to 1977 agreement.In a letter dated July 25, 1977, the Union sent Respon-dent a notice that the collective-bargaining contract wouldexpire on September 30,3and requested that Respondentmeet with it for the purposes of egotiating a new agree-' In 1963, the employee representative, and signatory to the contract, wasLocal Joint Executive Board of the Hotel and Restaurant Employees andBartenders International Union (herein Local Joint Board). The latter wascomposed of Locals 152. 458. and 665. In April 1975, these three locals, allbased in Minneapolis, merged with two separate locals in St. Paul. Since thattime, the successor organization has been known as Local 17. the ChargingParty herein.All dates hereinafter are for the year 1977 unless specifically noted other-wise.ment. The Union received no response to this letter. Onseveral occasions during the month of November and De-cember. Beverly L.eegard, business representative for Local17, contacted both Harriet and Gregory Long to requestthat they sign the new agreement which the Associationhad negotiated with the Union, or bargain as to its applica-tion to Respondent's personnel. Respondent concedes thatsince November 1977, the Union has requested that it bar-gain, but that it has refused to do so. The General Counselcontends that Respondent's conduct constitutes a violationof Section 8(a)(5) and (). This is denied by GregorN's ac-cording to whom the Union did not meet the statutory re-quirement that it have a majority within the appropriateunit at any time in question.B. The Appropriate UnitThe General Counsel alleged, Respondent conceded andit is now found that an appropriate collective-bargainingunit at Gregory's Restaurant, within the meaning of Section9(b) of the Act, is described below:All employees employed by Gregory's at its Minne-apolis, Minnesota facility, including cooks. waiters,waitresses, captains, busboys. busgirls, hostesses,checkroom employees, cashiers, food checkers and din-ing room and service employees. excluding office cleri-cals, managerial employees, guards and supervisors asdefined in the Act.C. The Issue as to Whether the Union and the Respondentwere Parties to a Collective-Bargaining Agreement fromOctober 1, 1974 to September 30. /177At the hearing Respondent denied that any contractualobligation existed between it and the Union from 1974 to1977 because it had not participated in the negotiations forsuch a contract and did not execute a copy of the industry-wide agreement for that period. While conceding that Re-spondent is correct as to these last two factors, the GeneralCounsel contends that during the 3-year span in questionRespondent pursued a course of conduct which constitutedrecognition of the Union's majority status and adoption ofthe industry-wide agreement.It was Respondent's custom from 1963 to 1974 to signeach of the industry-wide agreements, although it had notparticipated in any of the negotiations. In accord with thispractice, President Long acknowledged that after he be-came active in Respondent's management he signed the1971-74 industry-wide contract, although he had partici-pated in none of the bargaining sessions. After the 1974-77agreement had been executed by the Union and the Associ-ation, business agent F. R. Frawley, who had been active inthe negotiations and in the representation of the Gregoryemployees, discussed the new contract on several occasionswith President Long. Frawley credibly testified that theseconversations were held after Aprl 1975 and that in eachinstance, when he suggested that Gregory Long sign thenew agreement, Long's only comment was "We'll getaround to it," or "Later." or "Some other time."There was substantial evidence in the record that by itsconduct during the 3-year period that began on October 1,645 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1974, Respondent continued to recognize Local 17 as itsemployees' bargaining agent and that it applied the termsand conditions of the new industry-wide agreement whichhad been negotiated by the Association. President Long ac-knowledged that Respondent paid the wages specified inthe 1974 77 industry-wide agreement, and that it imple-mented all wage increases specified therein. Respondentalso adhered to the contractual provisions which requiredthat throughout its term the Employer pay into the Union'shealth and welfare fund and also pay the insurance costswhich were assessed against it. At one point in his testi-mony President Long seemed to indicate that Respondentpaid for these fringe benefits only for the older employeeson the payroll during the 1974-77 period. Later, however,on further cross-examination he acknowledged that suchpayments were made for new employees as well.There was also testimony and documentation as to cer-tain grievances which employees had during the period inquestion and which Respondent handled in accordancewith the procedures established by the contract. Thus, in aletter dated January 6, 1975, Judy Perron, an assistant man-ager, notified business agent Beverly Leegard that employeeJeanne Wheaton had been given a warning notice for habit-ual tardiness. Then, on March 24, 1975, Martha Stolzfus,another assistant manager for Respondent, notified Lee-gard, in writing, that employee Wheaton had received hersecond and final warning for neglect of duties. In anotherinstance, in a grievance dated October 3, 1977, employeeRuth M. Lindgren complained that she had been unfairlyterminated from her job as a waitress. Leegard testified,credibly and without contradiction, as to having receivednotification of the warning letters and also having receiveda copy of Lindgren's grievance. She also testified, with re-spect to the latter, that she had discussions concerningLindgren with both Gregory and Harriet Long in October1977 and subsequent to the time that the grievance wasfiled. Lastly, at some point during the term of the 1974 77contract, one Hoffman, a cook employed at Respondent'srestaurant, complained to the Union that he had beenshorted some pay. President Long testified that the Union'spresident. Robert D. Norgren, and Douglas Wright, an-other official of Local 17, contacted him with respect to thisgrievance. Long acknowledged that the difficulty arose be-cause of what he described as "an error in bookkeeping"and not because of any assumption on his part that Re-spondent was not bound by the contractual rate. Respon-dent's president testified that the complaint was quickly re-solved when the union representatives called it to hisattention and he rectified the mistake. Finally, in October1977. both Gregory and Harriet Long met with Lloyd A.MacAloon, a labor relations consultant. According to thelatter, Respondent's officials sought his advice as to whatcoulC be done about employees who did not want to remainin the Union as a condition of employment. This action initself was indicative that even at that time in October 1977,Respondent was continuing to recognize the Union as themajority representative for its employees.The Board has held, in deciding whether an employerand a union have agreed upon a contract, that it is notbound by the technical rules of contract law. Lozano Enter-prises v. N.L.R.B., 327 F.2d 814, 817 818 (9th Cir. 1964). InJohn Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 550(1964), the Supreme Court held that a collective-bargainingagreement is not governed by the same common law con-cepts which govern private contracts, nor is it an ordinaryagreement comparable to the one for the purchase of goodsand services. Here, Respondent's continued adherence tothe provisions in the contract on wages and pay raises, aswell as those on the Union's health and welfare fund, oninsurance benefits and on the checkoff of union dues, alongwith its continued utilization of the Union in the settlementof grievances "demonstrate the existence of a continuingrelationship between Respondent and the Union." ManorResearch, Inc., 165 NLRB 909 (1967). On the basis of thefindings set forth above, it is now found that Respondent'scourse of conduct between October 1974 and October 1977,along with the Employer's failure to repudiate the contractprior to the latter date, manifested Respondent's assent tobe bound by the collective-bargaining agreement which theAssociation had negotiated. On no other basis can Respon-dent's frequent contacts with the Union, as set out above,be explained. Consequently, it is now found that a 3-yearcollective-bargaining agreement existed between Respon-dent and the Union from 1974 to 1977. Urban N. Patman,Inc., 197 NLRB 1222, 1227 (1972), enfd. sub nomine Provi-sion House Workers Union, Local 274 AFL-CIO v.N.L.R.B., 493 F.2d 1249 (9th Cir. 1974); Hurting Sash andDoor Company, 151 NLRB 470, 474 (1965), enforced as tothis point, 362 F.2d 217, 218 (4th Cir. 1966).D. The Issue as to Whether the Union had a Majoriy atthe Time of its Request to BargainAs found earlier, the Union made its first demand onRespondent in a letter dated July 25, 1977, to which theEmployer made no response. Thereafter, in November andDecember, business agent Leegard visited the restaurant onseveral occasions to ask President Long when he would beavailable to meet for the purpose of executing the new con-tract. Leegard testified, credibly and without contradiction,that during her visit to the restaurant shortly beforeThanksgiving, Gregory Long declined to meet at that timewith the comment "I'm too busy right now. I'm going to beout of town. Could you see me after the holidays?" Leegardacknowledged that she accepted Long's suggestion at thattime. After Thanksgiving, she made several additional callsto Long's office, but was unable to contact him. Finally,during the first week in December, she was unsuccessful inreaching Long via the telephone. She then asked when itwould be possible to meet with him either to sign the newcontract or at least, to sit down and negotiate. His responseto this inquiry was "No, not now, I'm too busy, if at all."When she questioned him as to what he meant by the lastremark, he merely repeated the words "if at all" and termi-nated the conversation. Thereafter, in a letter dated Decem-ber 16, 1977, Local 17 wrote to President Long restating theclaim to represent his employees and asking that he meetwithin the next 10 days to commence negotiations. Respon-dent never made any response to this communication. Lee-gard credibly testified that in none of her conversationswith Respondent's officials in the fall of 1977 did either646 GREGORY'S INC.President Long, or his mother, assert any belief that Local17 did not represent a majority of its employees.4Respondent now defends its refusal to bargain with theUnion on the ground that it had a reasonable doubt thatLocal 17 any longer represented a majority of its employ-ees. It is well settled that a union, whether certified or vol-untarily recognized, enjoys a presumption of majority sta-tus after the expiration of its contract with an employer.Terrell Machine Company, 173 NLRB 1480, 1481 (1969),enfd. 427 F.2d 1088 (4th Cir. 1970). cert. denied 398 U.S.929 (1970). This presumption is, of course, rebuttable, andRespondent contends that legitimate factors caused it toconclude that the Union no longer represented a majority.To these contentions we will now turn.1. The RM petitionIn January 1978 Respondent filed an RM petition. Greg-ory's Inc., Case 18-RM-1012. This was later dismissed bythe Regional Director. At the hearing Respondent soughtto establish that although the petition was not filed untilJanuary 1978, it had taken the initial steps to press for suchan election the preceding fall. Thus, it called as a witness,Lloyd A. MacAloon, a labor relations consultant withwhom the Longs conferred in October 1977, as to filingsuch a petition. MacAloon testified that the decision to ini-tiate this action had been made in the fall and that theactual filing of the petition had been delayed solely becauseof his personal illness which intervened before he could ac-complish this mission. This testimony, of course, was prof-fered to bolster Respondent's assertion that the Union waslacking in majority support. The filing of such a petition,however, is irrelevant to the question as to whether theUnion had a majority at the time in question, for the Boardhas held that filing an RM petition is no more than a self-serving assertion and has no evidentiary weight. CavalierDivision of Seeburg Corporation, and Cavalier Corporation,192 NLRB 290, 291 (1971), enforced as to this point, 476F.2d 868 (C.A.D.C., 1973). Massey-Ferguson, Inc.. 184NLRB 640, 641 (1970), enfd. 514 F.2d 894 (D.C. Cir. 1975).2. The RD petitionIn April 1978, an employee of Respondent filed an RDpetition. Gregory's Inc., Case 18-RD-861. This was alsodismissed. The General Counsel contends, correctly, thatthe filing of such a petition in April 1978 is not relevant toa determination as to Respondent's good-faith doubt on themajority issue in the fall of 1977. Since Respondent's re-fusal to bargain occurred in the fall of the latter year, theprincipal issue is whether, during the period from Octoberto December, when the Union sought to bargain with theEmployer, the latter had any reasonable basis for conclud-ing that Local 17 no longer represented a majority of em-ployees in the appropriate unit. Bartenders, Hotel, Moteland Restaurant Employers Bargaining Association of Poca-tello, Idaho, 213 NLRB 651, 652, (1974); Gultmont Hotel' In its brief Respondent argues that in 1963 Respondent never requestedproof of majorit) from the Union and that, as a result, no presumption ofmajority can flow from such recognition as may have been accorded theUnion either then or subsequent to that time. This argument is without meritas being untimely and belatedly raised.Company, 362 F.2d 588, 589 (5th Cir. 1966). Obviousl anRD petition filed 5 to 6 months later has no relevance to adecision on that question.3. The allegation that the Union had become inactiveRespondent also asserts that it had reason to doubt theUnion's majority because the representatives of the latterwere inactive during the period 1974-77. There is no basisfor this contention. As found earlier herein, there were anumber of occasions during the period in question whenemployee complaints resulted in the intervention of unionrepresentatives or business agents. President Long himselftestified about an instance when Norgren, vice-president ofLocal 17, and another union agent, met with him about thecomplaint of Hoffman, the cook. Even more significantly.on October 3, 1977, and the same month that Respondentallegedly began to formulate a good-faith doubt about theUnion's majority, employee Lindgren filed a formal griev-ance which led to a discussion between Gregory Long andBusiness Agent Leegard. Moreover. Business Agent Fraw-ley testified, credibly and without contradiction, that he vis-ited Respondent's restaurant about once a month from1974 to July 1977, that in the course of these visitat ons hemet with the employees and with Long. and that on theseoccasions he participated in the informal resolution ofmany employee problems.The fact that there was not a great number of grievancesis more a tribute to a good relationship between the em-ployer and the bargaining agent than an indication that theUnion was inactive. If there had been grievances which theUnion never processed or handled poorly. this would berelevant to establishing that Local 17 had become inactiveor irresponsible in discharging its obligations. North Ameri-can Manufacturing Comparn, 224 NLRB 1252. 1255 (1976).In this respect, however, Respondent offered no evidencethat would substantiate such a charge against the Union'seffectiveness or its interest in the employees. Nor does thefact that the Union never secured a signed contract romRespondent for the 1974-77 period point to a contrary con-clusion. As found earlier, the Changing Parts's represcrita-tives solicited Gregory Long to sign the Association agree-ment on a number of occasions and in each instance heevaded the necessity of doing so b suggesting that thismatter could he taken care of at "Some other tme'" andpromising the business agent "We'll get around to it." Inview of these facts, found earlier, Respondent is not no ina position to assert that the Union was Inactive because itdid not secure a signed agreement since this plainl3 resultedfrom the subterfuges which Respondent practiced to avoidhaving to execute the new contract.Respondent also contends that the Union was inactive byreason of the fact that it had not requested the discharge ofthose employees who did not join Local 17 as required bythe union shop provisions of the collective-bargainingagreement. That the Union did not request such action,however, resulted from Respondent's evasive conduct.rather than from a lack of interest on the Union's part.Thus, as found earlier, each month during the 1974 77 pe-riod Respondent remitted to the Union the dues that it de-ducted from employee wages. On cross-examimation. Pres-h47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDident Long acknowledged that in the latter months of thecontract term Respondent began supplying only a partiallist of the newly hired employees. However, the Union wasnever given any notice that such lists were incomplete. In-stead, Business Agent Leegard testified that as late as No-vember 1978, lyone Rice, Respondent's bookkeeper, as-sured her that all applications and authorizations from newemployees were being sent to the Union. Leegard furthertestified, credibly and without contradiction, that whenevershe inquired as to specific employees who were not on thelists, she was informed by either bookkeeper Rice or VicePresident Harriet Long that the individual in question wasexcluded from the union shop requirement because he orshe was only working part-time, was in an on-call classifica-tion, or was a student on short hours.It is evident that the Union's failure to request the dis-charge of nonmembers on Respondent's payroll and to se-cure Respondent's signature on the 1974-77 contract weredue to the subterfuges practiced by Respondent's officials.Further, on the basis of the findings set forth above as tothe Union's efforts to resolve employee complaints, to dis-pose of formal grievances, and to secure Respondent's sig-nature on the contract, as well as the frequent visits to theEmployer's premises by the business agent servicing theagreement, it is now found that there is no merit to Respon-dent's contention that the Union was inactive in fulfilling itsobligations as the employee's representative.4. TurnoverBoth at the hearing and in its brief Respondent has con-tended that the turnover of employees in the unit reinforcedits conclusion that the Union no longer represented a ma-jority. President Long estimated that there was a turnoverrate of approximately 50 percent between 1974 and 1977.However, Respondent offered no evidence of any signifi-cant change in the composition of the unit. The Board hasheld that evidence as to turnover of employees is relevantonly to the extent that the employer is able to demonstratethat substantial changes have occurred in the compositionof the bargaining unit. Peoples Gas System, Inc., 214 NLRB944, 946-947 (1974). Since no such evidence was profferedand it appears that none was available, it must be presumedthat the new employees support the Union in the same ratioas those whom they have replaced. Joel Costa TruckingCompan, 238 NLRB 1516, SI. op., pp. 3-4 (1978); Wash-ington Manor, Inc. d/b/a Washington Manor Nursing Center(North), 211 NLRB 324, 323 (1974); King Radio Corpora-tion, Inc., 208 NI.RB 578 583 (1974).5. ecrease in checkoff authorizationsAt the hearing Respondent contended that the number ofcheckoffs declined from 1974 to February 1978. In supportof that contention it offered in evidence a listing of theemployees who authorized dues checkoffs in February1978. This list contained only 32 names. This evidence,however, is irrelevant to the issue as to whether Respondenthad reason to doubt the Union's majority the precedingNovember and December when Local 17 requested theEmployer to bargain. Obviously, during the fall of 1977 andduring the period critical to a determination of the Union'smajority, Respondent did not have available and could nothave relied on a February 1978 employee list of checkoffauthorization.'The General Counsel offered in evidence the lists ofcheckoff authorizations for the period from June to Decem-ber 1977. These establish that for each of the months in thatperiod the number of employees on checkoff was as indi-cated below:June 40July 36August 38September 34October 41November 36December 34On December 3, 1978, there were 69 employees in theunit.6From the data above, it appears that there was adecrease of six employee authorizations for checkoff fromJune to December 1977. Assuming that there was approxi-mately the same number of employees in June as in Decem-ber,7this would mean that about 57 percent of the unitemployees authorized checkoffs in June and that 49.2 per-cent did so in December, a decrease of less than 8 percent inthe 7-month period. Even if less than a majority of unitemployees authorized checkoffs in December 1977 that initself is immaterial to the issue of majority status. N.L.R.B.v. Gulfmont Hotel Company, 362 F.2d 588, 591 (5th Cir.1966); Washington Manor, Inc., d/b/a Washington ManorNursing Center (South), 211 NLRB 315, 320-321 (1974).6. Employee statementsPresident Long testified that many employees madestatements to him that were critical of the Union. TheBoard has held that to carry evidentiary weight in supportof a reasonable doubt, such expressions of antiunion senti-ment must have been made prior to the Employer's with-drawal of recognition and must convey a clear intention notto be represented by the Union. Grand Lodge of Ohio, In-dependent Order of Odd Fellows d/b/a Odd Fellows RebekahHome, 233 NLRB 143, 144 (1977). On the other hand,statements that are merely critical of the Union or in dis-agreement with its policies cannot be considered the equiv-alent of repudiation of the Union as the employees' bar-gaining agent. Retired Persons Pharmacy, t/a NRTA-AARPPharmacy, 210 NLRB 443, 446 (1974), enforced 519 F.2d486 (2d Cir. 1975). Long's testimony as to various conversa-I In rejecting a similar argument that was advanced in another case theBoard stated: "the situation must be appraised as of the time of the commis-sion of the unfair labor practices, and not currently." Gibson Products Com-pany of Washington Parish, La., Inc.. 185 NLRB 362, 363 (1970).6The payroll for this period carries 77 names. However, Gregory Longacknowledged that eight of those listed were individuals who were excludedfrom the unit because they were salaried, had the power to hire and fire, orwere office clericals. The names of these employees were: Ardele Hagen-bugh, a salaried cashier; Priscilla Avery and yone Rice, both office clericals;Kevin McPartland, a manager; Beatrice Wollan, a salaried day hostess;Crystal Olson, a hostess with authonty to hire and fire; Sam Totino, a chef;and Thomas J. Wherley, a salaried night broilerman.' This would appear to be a valid assumption. Although Gregory Longestimated that there were about 75 to 85 employees in the unit at all times,this estimate was not borne out by the payroll period ending October , 1977,when the total number in the unit was 67, and for the period ending Novem-ber 12, 1977, when there were 70 employees in the unit.648 GREGORY'S INC.tions he had with employees over a period of months was inlarge measure lacking in specificity as to details and dates.Characteristic of many of the statements which he profferedas a demonstration that the Union had lost employee sup-port was a comment attributed to Ted Gladhill, a busboy.According to Long, on one occasion, the date unspecified,Kevin McPartland, the general manager, related that whenGladhill picked up his payroll check he remarked "Theregoes my eight bucks again." On direct examination, Longexpressed the view that Gladhill was expressing an objec-tion to the union dues. On cross-examination, however, andafter being shown an exhibit which indicated that Gladhillonly paid $6.50 a month in union dues, Long acknowledgedthat the employee's comments may have been unrelated tothe subject of union dues. Long testified as to a conversa-tion he had with Mary C. Brieger, a waitress, who found,after being hospitalized, that she was not covered by theUnion's hospitalization insurance. According to Long, "Shewas upset with the union." He related nothing further as tohis conversation with the employee. From this account it isobvious that although the employee may have been verydistressed about not being eligible for insurance coverage,the statement quoted certainly cannot serve as the basis fora conclusion that she no longer cared to be represented bythe Union.Many of the other employees whom Long quoted pur-portedly complained about having to pay dues or, as newemployees, asked if they had to join. Apart from the factthat Long could not give any further details as to the timesand places where these conversations were allegedly had, healso gave no testimony which would establish that theseemployees expressed a desire to be no longer represented bythe Union. These then were statements which do not mea-sure up to the standard required to establish that the em-ployees in question had repudiated the Union. In anotherinstance, Long related a conversation with William Morris-sey, a waiter who was also a college student, who requestedinformation for a college term paper. According to Long,this conversation occurred just before Christmas and fromit he concluded that Morrissey no longer wished to be rep-resented by Local 17 because the employee wanted to writeabout what unions do not do for people. Apart from thequestion as to whether Long was justified in reaching thispresumption as to Morrissey's desires with respect to repre-sentation by the Union, the request for such informationoccurred after Respondent had already refused to bargainwith Local 17. As a result, this evidence does not meet thetest which the Board requires, viz., that the employee ex-pression of antiunion sentiment must have been made be-fore the Employer's withdrawal of recognition. Odd FellowsRebekah Home, supra. From a consideration of all the evi-dence which Respondent introduced on this issue and onthe basis of the findings set forth above it is now found thatthe satements offered to support Respondent's conclusionthat the employees did not want the Union to representthem were not such as Respondent justifiably could rely onin challenging the majority status of the Union. NorthAmerican Manufacturing Company, 224 NLRB 1252, 1258(1976), enfd. 563 F.2d 894, 897-898 (8th Cir. 1977); .Nu-Southern Dyeing & Finishing, Inc.. and Henderson Combin.ing Co., 179 NLRB 573, 577 (1969), enfd. as to this point,444 F.2d 11 (4th Cir. 1971).Finally, on the basis of all the findings set forth earlierherein, the undersigned concludes that Respondent hasfailed to rebut the Union's presumption of majority status.Accordingly, it is now found that there is substantial evi-dence to support the allegation in the complaint that Re-spondent unlawfully refused to bargain with the Union onand after December 16, 1977, and that it thereby violatedSection 8(a)(5) and (1) of the Act.CONCIUSIONS OF LAW1. Respondent is engaged in commerce and the Union isa labor organization, all within the meaning of the Act.2. By its conduct set forth and found in section 111, su-pra, Respondent has engaged and is continuing to engage inunfair labor practices in violation of Section 8(a)(5) and (1)of the Act.3. Said unfair labor practices affect, and unless perma-nently restrained and enjoined, will continue to affect com-merce within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) of the Act, Respondent should be ordered to ceaseand desist from engaging in. or continuing, such, or like,violations.It has been found that there was a presumption that theUnion had a majority at the time the 1974-77 contract ex-pired on September 30, 1977, and that Respondent did notrebut that presumption with any evidence which it offeredduring the course of the hearing in this matter. After theexpiration of the contract the Union made several requeststhat Respondent meet and bargain with it and on Decem-ber 16, 1977, Local 17 repeated these requests in a letteraddressed to Respondent to which it never received anyanswer. By the latter date, it is evident, from the findings setforth earlier herein, that Respondent had determined not torecognize the Union as the representative of its employees,notwithstanding its statutory obligation to do so. By thenRespondent had. as the Board found in a recent case "em-barked on a clear course of unlawful conduct ... to under-mine the union's majority status." Trading Port, Inc., 219NLRB 298, 301 (1975); The Great Atlantic & Pacific TeaCompany, Inc., 230 NLRB 766, 767 (1977); The Kroger Co.,228 NLRB 149, 151 (1977). Consequently. it is now foundthat the bargaining order should be dated as of December16. 1977.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended:ORDERSThe Respondent, Gregory's, Inc., its officers, agents, suc-cessors, and assigns, shall:8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all obections thereto shall be deemedwaived for all purposes.649 DECISIONS OF NATIONAL IABOR RELATIONS BOARDI. Cease and desist from:(a) Withdrawing recognition from, or failing and refus-ing to bargain in good faith with, Local 17, Hotel. Motel.Restaurant. Bar and Club Employees Union. AFL CIO,while that Union is lawfully entitled to recognition as thebargaining representative of the following appropriate bar-gaining unit of the Respondent's employees:All employees employed by the Respondent at itsMinneapolis, Minnesota facility, including cooks, wait-ers, waitresses, captains, busboys, busgirls, hostesses,checkroom employees, cashiers, food checkers and din-ing room and service employees, but excluding officeclericals, managerial employees, guards and supervi-sors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightto self-organization. to form labor organizations, to join orassist the above-named or any other labor organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,and to refrain from any or all such activities.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively, with the aforesaidUnion as the exclusive representative of the employees inthe appropriate unit, and, if an understanding is reached,embody such understanding in a signed contract.(b) Post at its place of business in Minneapolis, Minne-sota, copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 18, after being duly signed by Respon-dent's authorized representative, shall be posted by it for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered. defaced,or covered by any other material.(c) Notify the Regional Director for Region 18, in writ-ing, within 20 days from the date of this Order. as to whatsteps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading. "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."650